Title: To George Washington from David Campbell, 15 October 1796
From: Campbell, David
To: Washington, George


                        
                            Honourable Sir 
                            State of Tennessee Octr 15th 1796
                        
                        The State of Tennessee is accepted as a member of the Fœderal Government. A
                            District Judge will be appointed. I offer my talents & experience to the United
                            States. I feel willing to act as District Judge if you will please to honor me with the
                            appointment. perhaps you recognize me. I had the honor of acting in the Judiciary under an
                            appointment from you. I believe it is understodd I discharged the Duties of that office with
                            strict attention & fidelity. I have the honor to be with very great Respect Your Obt
                            Servt
                        
                            David Campbell
                            
                        
                    